MEMORANDUM **
Jorge Landa-Palafox appeals from the 145-month sentence imposed pursuant to his guilty-plea conviction for two counts of distribution of methamphetamine, in violation of 21 U.S.C. § 841(a)(1). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
The district court did not clearly err in denying Landa-Palafox a downward adjustment for being a minor participant. See United States v. Cantrell, 433 F.3d 1269, 1282-83 (9th Cir.2006). Further, because Landa-Palafox had more than one criminal history point, the district court properly found him ineligible for application of the safety-valve. See 18 U.S.C. § 3553(f)(1); United States v. Mulloy, 3 F.3d 1337, 1339-40 (9th Cir.1993). Finally, we conclude that the district court applied a reasonable sentence. See United States v. Plouffe, 436 F.3d 1062, 1063 (9th Cir. 2006).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.